                     Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 1 of 20 PageID #: 4

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                              Case Number: 20SL-CC00926
 JOHN D WARNER JR
 Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
 AM
                                                           vs.
 Defendant/Respondent:                                           Court Address:
 BRIDGECREST ACCEPTANCE                                          ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                 105 SOUTH CENTRAL AVENUE
 CC Other Tort                                                   CLAYTON, MO 63105
                                                                                                                                      (Date File Stamp)

                                                               Summons in Civil Case
     The State of Missouri to: BRIDGECREST ACCEPTANCE
  R/A CSC LAWYERS INC
  SERVICE COMPANY
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101
        COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                             SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                      notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                      or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY                proceeding.
                                         05-MAR-2020                                           ______________________________________________
                                          Date                                                                      Clerk
                                        Further Information:
                                        CG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                      Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                     Must be sworn before a notary public if not served by an authorized officer:
                                     Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                     My commission expires: __________________________            _____________________________________________
                                                                           Date                                       Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.
                                                                                                                                                          A
OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-2087         1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                 Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 2 of 20 PageID #: 5
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-2087   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 3 of 20 PageID #: 6
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-2087   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
   Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 4 of 20 PageID #: 7
                                                                        RECEIVED
                                                                             FEB 2 it 2020
                     IN THE MISSOURI CIRCUIT COURT                     GILMER
                 FOR THE TWENTY-FIRST JUDICIAL CIRCUIT JOAN M,
                                                      CIRCUIT CLERK, ST. LOUIS COUNT(
                          COUNTY OF ST. LOUIS

A.M., by and through his mother
and next friend, Aparna Deora,                    JURY TRIAL DEMANDED
Ph.D.,                                                    biaSts0,00(40
      v   .
                                                                15-
BRIDGECREST ACCEPTANCE
CORPORATION d/b/a
BRIDGECREST,

      Serve Registered Agent:
      CSC-Lawyers Incorporating
      Service Company
      221 Bolivar Street
      Jefferson City, MO 65101

      Defendant.

                                VERIFIED PETITION

      Plaintiff A.M., by and through his mother and next friend, Aparna Deora, Ph.D.,

brings this action against Defendant Bridgecrest Acceptance Corporation d/b/a

Bridgecrest under the Telephone Consumer Protection Act of 1991, 47 U.S.C. § 227

(TCPA), and the regulations promulgated thereunder, as a results of an onslaught of

robocalls and spam text messages Defendant sent to Plaintiff.

                      COUNT I—VIOLATION OF THE TCPA

                     PARTIES, JURISDICTION, AND VENUE

      1.      Plaintiff A.M. is a minor residing in St. Louis County, Missouri, and

Aparna Deora, Ph.D., is his natural mother.

      2.      Defendant Bridgecrest Acceptance Corporation is an Arizona corporation

registered with the Missouri Secretary of State to transact business in Missouri.

      3.      Missouri Revised Statutes § 417.2o states "[t]hat every name under which

                                              1
   Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 5 of 20 PageID #: 8




any person shall do or transact any business in this state, other than the true name of

such person, is hereby declared to be a fictitious name, and it shall be unlawful for any

person to engage in or transact any business in this state under a fictitious name without

first registering same with the secretary of state as herein required."

       4.      To date, the name "Bridgecrest" has not been registered by Bridgecrest

Acceptance Corporation as a fictitious name with the Missouri Secretary of State.

       5.      Bridgecrest Acceptance Corporation, which was originally named "DT

Acceptance Corporation," is a subsidiary of DriveTime Automotive Group, Inc.

(DriveTime).

       6.      DriveTime's website stated, "Founded in 1992, DriveTime is the second

largest used vehicle retailer in the United States with a primary focus on the sale and

financing        of        used        vehicles        and         related      products."

https://www.drivetime.com/company/investors (last visited Nov. 17, 2018).

      '.       DriveTime's website described DriveTime's relationship with Defendant as

follows: "Through Bridgecrest, our sister company, we perform all servicing functions

for our loan portfolio, from collections through the resale of repossessed vehicles." Id.

       8.      This Court has personal jurisdiction over Defendant, because it is

registered with the Missouri Secretary of State, holds a Motor Vehicle Time Sales license

from the Missouri Division of Finance, transacts business in Missouri, made TCPA-

violating telephone calls to Plaintiff in Missouri, and committed tortious acts within this

state or with consequences in Missouri, including intrusion upon Plaintiffs seclusion,

invasion of Plaintiffs privacy, harassing Plaintiff, occupation of Plaintiffs voicemail

storage, and using up the battery life of Plaintiffs cellular telephone.

       9.      Venue is proper under Missouri Revised Statutes § 508.010.4.

                                              2
   Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 6 of 20 PageID #: 9




      10.      Plaintiff regularly uses the cellular telephone to which cellular telephone

number XXX-XXX-4704 was assigned on August 5, 2017.

      ii.      The voicemail greeting message that Plaintiff recorded, to be played on all

incoming calls unanswered by Plaintiff, identified Plaintiff by name.

                               SUMMARY OF THE TCPA

      12.      The TCPA provides in part:

      (b) Restrictions on use of automated telephone equipment

            (1) Prohibitions It shall be unlawful for any person within the
            United States, or any person outside the United States if the recipient is
            within the United States—

               (A) to make any call (other than a call made for emergency
               purposes or made with the prior express consent of the called party)
               using any automatic telephone dialing system or an
               artificial or prerecorded voice—
                                                  *   *   *




                   (iii) to any telephone number assigned to a paging service,
                   cellular telephone service, specialized mobile radio service,
                   or other radio common carrier service, or any service for which
                   the called party is charged for the call, unless such call is made
                   solely to collect a debt owed to or guaranteed by the United
                   States . . . .



47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).

      13.      The implementing regulation, titled, "Delivery Restrictions," similarly

provides:

       (a) No person or entity may:

            (1) Except as provided in paragraph (a)(2) of this section, initiate any
            telephone call (other than a call made for emergency purposes or is made
            with the prior express consent of the called party) using an automatic
            telephone dialing system or an artificial or prerecorded voice;

                                              3
  Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 7 of 20 PageID #: 10



                                                 * * *



               (iii) To any telephone number assigned to a paging service, cellular
               telephone service, specialized mobile radio service, or other radio
               common carrier service, or any service for which the called party is
               charged for the call.

47 C.F.R. § 64.12oo(a)(1)(iii) (emphasis added).

      14.      The TCPA provides for statutory damages of $500 to $1,500 per

violation of Section 227(b) of the TCPA and of the implementing regulation, 47 C.F.R.

§ 64.1200. See 47 U.S.C. § 227(b)(3).

      15.      Specifically, the TCPA's damages provision states,

      (3) Private right of action A person or entity may, if otherwise
      permitted by the laws or rules of court of a State, bring in an appropriate
      court of that State—

            (A) an action based on a violation of this subsection or the regulations
            prescribed under this subsection to enjoin such violation,

            (B) an action to recover for actual monetary loss from such a violation,
            or to receive $500 in damages for each such violation, whichever
            is greater, or

            (C) both such actions.

47 U.S.C. § 227(b)(3)(A)-(C) (second emphasis added).

      16.      If the Court finds that Defendant "willfully or knowingly" violated Section

227(b) "or the regulations prescribed under this subsection," the Court may increase the

award amount up to threefold, i.e., $1,500 per violation of the statute and per violation

of the regulation. 47 U.S.C. § 227(b)(3); see Lary v. Trinity Physician Fin. & Ins. Servs.,

780 F.3d 1101, iio6 (nth Cir. 2015) (holding that district court erred in limiting

damages to one violation per call; "the statute allows a person to recover `$500 in

damages for each' violation of this subsection"; "Section 227(b)(1) has no language

limiting the recovery to $500 per 'call' or 'fax"); cf. U.S. Bands & Orchestra Supplies,

                                             4
  Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 8 of 20 PageID #: 11




Inc. v. JT Group, Inc., No. 1611-00)0327 (St. Charles County Cir. Ct. Sept. 11, 2016)

(awarding $3,000 per fax).

     DEFENDANT'S HARRASSING ROBOCALLS AND TEXT MESSAGES

      17.     Plaintiff regularly uses the cellular telephone to which cellular telephone

number XXX-XXX-4704 has been assigned.

      18.     Plaintiff began using that telephone number prior to August 11, 2017.

      19.     The voicemail greeting message that Plaintiff recorded, to be played on all

incoming calls unanswered by Plaintiff, identified Plaintiff by name.

       20.   Anyone calling Plaintiff and hearing Plaintiffs voicemail message would

know that they were calling Plaintiff.

       21.    Plaintiff never consented to being contacted by Defendant or DriveTime.

       22.    In 2017 and continuing into January 2018, Defendant used an "automatic

telephone dialing system," as defined by 47 U.S.C. § 227(a)(1), to make telephone calls

and to send text messages to Plaintiff on Plaintiffs cellular telephone.

       23.    Plaintiff believes that Defendant used an automatic telephone dialing

system for all of the calls and text messages for several reasons: (a) many websites

contain complaints about Defendant's robocalls and text messages; (b) Defendant,

DriveTime, or DriveTime's affiliates have been sued many times for using an automatic

telephone dialing system, in violation of the TCPA, including Tonya Canady v.

Bridgecrest Acceptance Corp., No. 2:19-cv-04738-DWL, in the United States District

Court for the District of Arizona, Doc. 1 119 ("Defendant placed all of these calls using an

automatic telephone dialing system, which dialed telephone numbers while no human

being was on the line and would have long delays before an agent came on the line.");

Major v Bridgecrest, No. 4:17-cv-00762 in the United States District Court for the

                                             5
  Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 9 of 20 PageID #: 12



Southern District of Texas, Doc. 1 ¶ 13 ("When contacting Plaintiff on his cellular

telephone, Defendant used an automatic telephone dialing system."); In re Echols v.

Bridgecrest Credit Co., No. 1:17-cv-06869, in the United States District Court for the

Northern District of Illinois, Doc. 1 ¶   12     (defendant used, controlled, or operated

automatic telephone dialing systems, as defined by TCPA, and automatically called

plaintiff on average between 5 to 7 times per day, including from (877) 329-9029),

Hatlelid v. Bridgecrest Acceptance Corp., No. 2:17-cv-00153, in the United States

District Court for the District of Arizona, Doc. 1 ¶ 9 (defendant's calls were placed using

automatic telephone dialing system or by using artificial or prerecorded voice); (c)

Plaintiff, like the plaintiff in Echols, received calls from (877) 329-9029; and (d) the

voicemail messages were sometimes preceded by long pauses.

      24.    Plaintiff further believes that Defendant used an automatic telephone

dialing system, because the website of Plaintiffs parent corporation, DriveTime, advised

those who submit a form through the website that DriveTime may use an automatic

dialing system or pre-recorded voice message to contact such persons.

      25.    Specifically, the website stated:


         I agree to Drive                              And




https://www.drivetime.com/getapproved (last visited Nov. 17, 2018).

       26.   The "affiliates" hyperlink referenced in the previous paragraph, and copied


                                            6
 Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 10 of 20 PageID #: 13




below, identified Defendant as one of DriveTime's affiliates:

                           Affiliates


                            DriveTime's Affiliates

                            Parties of nriveTime include:: but are not iimite.d to:

                               Drive-      ,.utornotive Group, inc.
                               Driver..    .Sales and Finance Company, LC
                                                 Sates Coma:
                               Bridgek:   7 7 .-7c.eptance i:orp.- :ation

                               Bridgecrest Credit Company, LLC
                               SilverRo.:i, Group, inc.
                               SilverR.ockAutomotive, inc.
                               SiiverRock Automotive of Florida, inc.


                              1i: i5 subject   cu Lhange at a



      27.    Many of Defendant's telephone calls to Plaintiff were made or initiated to

deliver a message with an artificial or prerecorded voice.

      28.    The messages with the artificial or prerecorded voice stated:

      This is Bridgecrest calling with an important message. Please return our
      call as soon as possible. The number is 8o0 968 4261.

      29.    The messages that were not left with artificial or prerecorded voice

generally stated that the message was from Defendant and that it was extremely

important.

      3o.     Excluding text messages, Defendant called Plaintiff at least 171 times.

      31.     Defendant's calls to Plaintiff, excluding text messages, occurred on at least

the following dates: August 15, 2017, August 16, 2017, August 17, 2017, August 18, 2017,

August 19, 2017, August   21, 2017,       August       21, 2017,        August        22,   2017, August 23, 2017,

August 26, 2017, August 31, 2017, September 1, 2017, September                               2,   2017, September 6,

2017, September 6, 2017, September 9, 2017, September 12,                             2017,   September 13, 2017,

September 13, 2017, September 14, 2017, September 14, 2017, September 15, 2017,

                                                        7
 Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 11 of 20 PageID #: 14




September 15,     2017,   September 16, 2017, September 18, 2017, September 19, 2017,

September   20,   2017, September   20,   2017, September 23, 2017, September 27, 2017,

September 28, 2017, September 30, 2017, October 3, 2017, October 3, 2017, October              4,

2017, October 4, 2017, October 4, 2017, October 5, 2017, October 5, 2017, October 6,

2017, October 6, 2017, October 6, 2017, October 7, 2017, October 10, 2017, October 11,

2017, October 11, 2017, October 12, 2017, October 12, 2017, October 13, 2017, October

14, 2017, October 16, 2017, October 16, 2017, October 17, 2017, October 17, 2017,

October 18, 2017, October 18, 2017, October         21,   2017, October 24, 2017, October 24,

2017, October 25, 2017, October 25, 2017, October 26, 2017, October 27, 2017, October

27, 2017, October 28, 2017, October 30, 2017, October 30, 2017, October 31, 2017,

October 31, 2017, November 1, 2017, November 1, 2017, November 1, 2017, November 2,

2017, November      2,   2017, November   2,   2017, November 3, 2017, November 3, 2017,

November 3, 2017, November 4, 2017, November 6, 2017, November 6, 2017, November

7, 2017, November 8, 2017, November 8, 2017, November 8, 2017, November 9, 2017,

November 9, 2017, November 9, 2017, November 10, 2017, November 10, 2017,

November 10, 2017, November 11, 2017, November 14, 2017, November 14, 2017,

November 15, 2017, November 15, 2017, November 15, 2017, November 16, 2017,

November 16, 2017, November 16, 2017, November 17, 2017, November 17, 2017,

November 17, 2017, November 18, 2017, November                20,    2017, November   20,   2017,

November    21,   2017, November    21,   2017, November       21,   2017, November   22, 2017,


November    22,   2017, November 24, 2017, November 27, 2017, November 28, 2017,

November 29, 2017, November 29, 2017, November 30, 2017, November 30, 2017,

December 1, 2017, December 1, 2017, December 1, 2017, December 2, 2017, December 2,

2017,   December 4, 2017, December 4, 2017, December 5, 2017, December 5, 2017,

                                                8
 Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 12 of 20 PageID #: 15




December 6, 2017, December 6, 2017, December 7, 2017, December 7, 2017, December

7, 2017, December 8, 2017, December 8, 2017, December 8, 2017, December 9, 2017,

December 9, 2017, December 11, 2017, December 11, 2017, December                  12,   2017,

December     12,   2017, December 13, 2017, December 13, 2017, December 13, 2017,

December 14, 2017, December 14, 2017, December 15, 2017, December 15, 2017,

December 15, 2017, December 16, 2017, December 16, 2017, December 18, 2017,

December 18, 2017, December 19, 2017, December 19, 2017, December                 20,   2017,

December     21,   2017, December   21,   2017, December   21,   2017, December   22,   2017,

December     22,   2017, December   22,   2017, December 23, 2017, December 26, 2017,

December 27, 2017, December 28, 2017, December 29, 2017, December 30, 2017,

January 6, 2018, and January 10, 2018.1

      32.      Telephone number 877-329-9029 showed up on Plaintiffs phone for

approximately 130 of the calls identified above.

      33.      Plaintiff is aware of only one call that Plaintiff received from Defendant for

which a "voicemail" message that lacked spoken words was left; it was a recording with

background sounds, received on December 16, 2017, at approximately 4:54 p.m. CST,

and came from 310-683-6204.

      34.      On August 15, 2017, Defendant's "Hannah" left Plaintiff a voicemail

message after hearing Plaintiffs name on the recorded voice greeting.

       35.     On August 16, 2017, Defendant's "Darian" left Plaintiff a voicemail

message after hearing Plaintiffs name on the recorded voice greeting.

       36.     On August 17, 2017, Defendant's "Hannah" left Plaintiff a voicemail

message after hearing Plaintiffs name on the recorded voice greeting.

1 Dates with repeated calls are repeated for each call.
                                              9
  Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 13 of 20 PageID #: 16




       37.    On August 18, 2017, Defendant's "Hannah" left Plaintiff a voicemail

message after hearing Plaintiffs name on the recorded voice greeting.

       38.    On September 13, 2017, Defendant's "Hannah" left Plaintiff a voicemail

message after hearing Plaintiffs name on the recorded voice greeting.

       39.    In the event Defendant did not know that it was calling Plaintiff as far back

as August 15, 2017, when it robocalled Plaintiff that day, Defendant knew who it was

calling after hearing Plaintiffs name and voice that day and after not receiving the

requested return call that day or in response to the following voicemail message it left or

the one after that or the one after that.

       40.    Despite repeatedly hearing Plaintiffs voicemail greeting, which identified

Plaintiff, Defendant harassed Plaintiff by initiating at least 171 calls to Plaintiff.

       41.    Defendant also sent Plaintiff numerous text messages and, on information

and belief, used an automatic telephone dialing system to send text messages to Plaintiff

on the following eight dates: August 11 and          21,   2017, September 8 and   22,   2017,

October 6, 8, and 20, 2017, and November 3, 2017.

       42.    True and accurate screen shots of those eight text messages follow:




                                             10
 Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 14 of 20 PageID #: 17



                                             ••     •;11,' •     e2 12 AW                    •

      .0     Its' .             41/u                            422.77
                           422-77

                                                  irz:your &d9ecrest
                                                  grog 0 521451 a due
           1t2 veco &Niger:rest                   toniorruw Far art on*
           pent or $214 Si la 4u6                 options vis:t
           torn(' roarx      pmt                  2:4,     .       To opt
           oplwfv•-• •                            out, reply STOP into
                                To opt            prOodet1 15 P*1I at
                                 fc•
             ,, • tr.!      t                     212 caliectiOn attempt

                   ir:cirrrnatierret.

                                                  1/2:Your tIrid9ecrett
           Thant, yntr tar your                   pmt of $214 51 is due
           recent aridgecrast                     tCrrnOc•Vw For alt pnit
           payment of $21600.                     options visit
           P*a vis4                                              ,• To opt
                                                  out. reply STOP Into
           for t,rf, delaist. Fro help,           p-ovtderi Is pan of a
           reply HELP. To opt out.
           reply STOP                             2i: c ot*c.tion anr-rnot

       (;) r


      .e                          t2'16AM    le •                           qtr     4, i51       1 2 10 AM   •   •


                                 422-77                                                          422-77



            1/2:Your &idgecrest                                                   2/2.collection attempt.
            prnt of S214.51 is due
            tomorrow For all pint
                                                                                  1/2:Your Bridgecrest
            options visit                                                         pmt of 5214.51 is due
                              To opt                                              tomorrow For all pmt
            out, reply STOP. Into                                                 options visit -
                                                                                             _      To opt
            worded is part of a
                                                                                  out, reply STOP Info
            2/2:collection attempt.                                               provided is part of a



            Thank you for your                                                    1/2:Your Bridgecrest
            recent Bndgecrest                                                     pmt of $214.51 is due
            payment of $342.55.                                                   tomorrow. For all pmt
            Please visit                                                          options visit '
                                                                                                    To opt
            for full details. For help,                                           out, reply STOP. Info
            reply HELP. To opt out,                                               provided is part of a
            reply STOP.
                                                                                  20:collection attempt.




      43.                Defendant's calls, including the text messages, (a) annoyed, disturbed, and

harassed Plaintiff, (b) concerned Plaintiff because many of the communications falsely


                                                               11
  Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 15 of 20 PageID #: 18



indicated there was a relationship between the Parties, (c) intruded upon Plaintiffs

solitude and seclusion, (d) invaded Plaintiffs privacy, (e) wasted Plaintiffs time, (f)

made Plaintiffs cellular telephone unavailable while ringing, and (g) diminished

Plaintiffs cellular telephone battery, thereby damaging Plaintiff in a concrete and

particularized way.

       44.    At least one of the calls caused Plaintiffs cellular telephone to ring while

Plaintiff was attending class at school.

       45.    Defendant's calls and text messages to Plaintiff were placed to a telephone

number assigned to a cellular telephone service.

       46.    Defendant's calls and text messages to Plaintiff were not made for

emergency purposes.

       47.    Defendant's calls and text messages to Plaintiff were not made with the

"prior express consent" of Plaintiff or of anyone acting on Plaintiffs behalf.

       48.    Prior to receiving the above-noted calls and text messages, Plaintiff had

never provided Plaintiffs cellular telephone number to Defendant.

       49.    Defendant's calls and text messages to Plaintiff were not made to collect a

debt owed to or guaranteed by the United States.

       5o.    Each of Defendant's calls and text messages to Plaintiff violated 47 U.S.C.

§ 227(b)(i)(A)(iii), because, on information and belief, they were made using an

automatic telephone dialing system.

       51.    Dozens of Defendant's calls to Plaintiff violated 47 C.F.R. § 64.12oo(a)(3),

because they were initiated using an automatic telephone dialing system.

       52.    Dozens of Defendant's calls to Plaintiff, excluding the text messages,

violated 47 U.S.C. § 227(b)(1)(A)(iii), were made using an artificial or prerecorded voice.

                                             12
 Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 16 of 20 PageID #: 19




      53.    Defendant's calls to Plaintiff, but for text messages, violated 47 C.F.R. §

64.1200(a)(i)(3), because they were initiated using an artificial or prerecorded voice.

      54.    Defendant willfully or knowingly violated 47 U.S.C. § 227(b) and 47 C.F.R.

§ 64.1200, because Defendant's calls and text messages were made intentionally to

Plaintiffs cellular telephone number and Plaintiffs name was stated on the voicemail

greeting that played before Defendant left each of its harassing voicemail messages, yet

Defendant kept robocalling, spam-texting, and harassing Plaintiff.

      55.     Plaintiffs statutory damages sought include the following:

Type of Call or       #       Damage Formula, with Statutory or               Amount
Text                          Regulatory Authority
Autodialed Telephone 1        $500 x 2                                         $1,000
Call No. 1 on 8/15/17
                              47 U.S.C. § 227(b)(1)(A)(iii)
                              47 C.F.R. § 64.1200(a)(i)(3)
                              47 U.S.C. § 227(b)(3)(B)

Autodialed Telephone 170 $1,500 x 2 x 170                                      $510,000
Call Nos. 2-170
                         47 U.S.C. § 227(b)(1)(A)(iii)
                         47 C.F.R. § 64.12oo(a)(i)(3)
                         47 U.S.C. § 227(b)(3)

Artificial or            41   $1,500 x 2 x 41                                  $123,000
Prerecorded Voice
                              47 U.S.C. § 227(b)(1)(A)(iii)
                              47 C.F.R. § 64.1200(a)(0(3)
                              47 U.S.C. § 227(b)(3)

Autodialed               1    $500 x 2                                         $1,000
Text Message No. 1
                              47 U.S.C. § 227(b)(1)(A)(iii)
                              47 C.F.R. § 64.1200(a)(0(3)
                              47 U.S.C. § 227(b)(3)(B)

Autodialed Text          7     $1,500 x 2 x 7                                  $21,000
Message Nos. 2-8
                               47 U.S.C. § 227(b)(1)(A)(iii)
                               47 C.F.R. § 64.1200(a)(0(3)
                               47 U.S.C. § 227(b)(3)

                                            13
  Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 17 of 20 PageID #: 20




TOTAL                                                                          $655,000



       WHEREFORE, Plaintiff seeks judgment in Count I against Defendant for

$655,000, plus prejudgment interest at 9 percent per annum commencing January 10,

2018, costs, and any additional relief deemed just and proper.

                                    COUNT II—CONVERSION

       56.     Plaintiff incorporates the allegations of Paragraphs 1-11 and 18-54 above as

if set forth in their entireties.

       57.     Plaintiff was entitled to possess the cellular telephone, its voicemail, its

storage capacity, and its battery life.

       58.     Defendant took possession of the voicemail space on the account for such

telephone and took away some of its battery life with the intent to exercise some control

over them.

       59.     Defendant deprived Plaintiff of the right to possession, thereby damaging

Plaintiff.

       WHEREFORE, Plaintiff seeks judgment in Count II against Defendant for

damages, costs, and any additional relief deemed just and proper.



                                                  Aparna Deora, Ph.D.
                                                  1559 Timberlake Manor Pkwy
                                                  Chesterfield, MO 63017
                                                  aparnadeoraPhotmail.com
                                                  (314) 249-8834

                      DOCUMENT PRESERVATION DEMAND
         Plaintiff demands that Defendant take affirmative steps to preserve all records,
lists, electronic databases, and documents concerning Defendant's calls to Plaintiff or
to Plaintiffs cellular telephone number.

                                             14
 Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 18 of 20 PageID #: 21




STATE OF MISSOURI               )

COUNTY OF ST. LOUIS             )

       On this oti day of February, 2020, before me, the undersigned notary public,
personally appeared Aparna Deora, Ph.D., known to me to be the person whose name is
subscribed to the within instrument and acknowledged that she executed the same for
the purposes therein contained. In witness whereof, I hereunto set my hand and official
seal.
                                                                         •-   •




                                                  JA,Uka
                                                      Notary Public
My Commission expires:          Q1   ( I 2-02-3

    "„
              MICHELLE ZMIRICH
             *Commission Expires
   NOTARY
               September 1, 2023
    SEAL       St. Charles County
             Commission #15432920




                                            15
         OFFICE   OF THE CIRCUIT
          Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 19 Invoice
                                    CLERK                                    No:
                                                                   of 20 PageID #: 285165
                                                                                   22
         CIRCUIT COURT OF ST.LOUIS CO                                      Date: 02/24/20
           105 SOUTH CENTRAL AVENUE
               CLAYTON, MO 63105                                           Page: 1
                   314-615-8035



                                                       Customer No: 0
                                                          Phone No:
      APARNA DEORA, PH.D.




Cust. Order #: 20SL-CC00926               Salesperson: #26 - KATIE

Product Code          Item Description                       Qty    Unit Price      Amount

110                   CIVIL & EQUITY FILING                     1      105.50       105.50

                                                              Sub-Total:          105.50

                                                               Shipping:           0.00
                                                            Tax [    01 :        EXEMPT *

                                                                    Total:       105.50
                                                                    CASH :       110.00

      Thank                                                 Amount Paid:         110.00
      Y o u                                                  Amount Due:           0.00
                                                                 Change:           4.50
                Case: 4:20-cv-00553 Doc. #: 1-1 Filed: 04/17/20 Page: 20 of 20 PageID #: 23


                IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC00926                                                        ie‘
 JOHN D WARNER JR                                                                                                                       4Pi?
 Plaintiff/Petitioner:                                          Plaintiff s/Petitioner's Attorney/Address
                                                                                                                                               44°520
 AM
                                                          VS.

 Defendant/Respondent:                                          Court Address:
 BRIDGECREST ACCEPTANCE                                         ST LOUIS COUNTY COURT BUILDING
                                                                105 SOUTH CENTRAL AVENUE
 Nature of Suit:
                                                                CLAYTON, MO 63105
 CC Other Tort                                                                                                                            (Da[e FillS‘npfmt,
                                                              Summons in Civil Case                                                414
                                                                                                                                        4.     a 4,020
     The State of Missouri to: BRIDGECREST ACCEPTANCE                                                                          CO
                                                                                                                           Si -/E• 1-& C
  R/A CSC LAWYERS INC                                                                                                              RIF-F.-, 'DUN
  SERVICE COMPANY
  221 BOLIVAR STREET
                                                                                                                                          S 0
                                                                                                                                               PprY
                                                                                                                                                  IICE.
  JEFFERSON CITY, MO 65101
       COURT SEAL OF                         You are summoned to appear before this court and to file your pleading to the petition, a copy of
            ,s                         which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
              euRro,,,,,,,
         ,..                           above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
        '.:                •z:         file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
        , =                                  SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
               .41 S,0                notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                      or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
         ST. LOUIS COUNTY             proceeding.                                                                              •
                                        05-MAR-2020
                                         Date                                                                                 Clerk
                                       Further Information:
                                       CG
                                                             Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
     ❑ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
     ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                 a person of the Defendant's/Respondent's family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
     `(for service on a corporation) delivering a copy of the summons and a copy of the petition to

            eise aiwetkva, , 4S, 1_ -                                              (name)        etiel/aidri-e---                                     (title).

     ❑ other
    Served at   350 E-                 A464--
                                                                                                                                                  (address)

    in     0.406,                               (County/City of St. Louis), MO, on        03 -   19.-do.)--0           (date) at      e01-9 itilr•—• (time).

         5"
                i4     Print
                                      P     IV IL-Le_64--
                               Name of Sheriff or Server
                                                                              61                              Ovrxi.0         a%
                                                                                                              Signature of Sheriff or    er
                                     Must be sworn before a notary publi              t served by an authorized officer:
                                     Subscribed and sworn to before me on     §                                               (date).
              (Seal)
                                     My commission expires:
                                                                            Date                                               Notary Public
     Sheriff's Fees, if applicable
     Summons                       $                                                                                            C4-:)
     Non Est                       $                                                                                         44 N r•---1
     Sheriffs Deputy Salary                                                                                                           ("Ca
     Supplemental Surcharge        $   10.00                                                                                  (6       '-'
     Mileage                       $                   (        miles @ $.       per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.


OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-2087             1      (Civil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                               54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
